           Case 3:20-cv-00201-RCJ-WGC Document 11 Filed 06/26/20 Page 1 of 2



1    Mark Mausert
     NV Bar No. 2398
2
     729 Evans Avenue
3    Reno, NV 89512
     (775) 786-5477
4    Fax (775) 786-9658
     mark@markmausertlaw.com
5
     Attorney for Plaintiff
6
                                     UNITED STATES DISTRICT COURT
7
                                         DISTRICT OF NEVADA
8

9
     MARDELLE PETERSEN,                               Case No. 3:20-cv-00201-RCJ-WGC
10
                        Plaintiff,
11
     vs.                                            ORDER TO EXTEND DEADLINE TO
12                                                  RESPOND TO MOTION TO DISMISS (First
     THE STATE OF NEVADA, ex rel.
     NEVADA DEPARTMENT OF                           Request)
13
     CORRECTIONS,
14
                        Defendant.
15
            Pursuant to Local Rule IA 6-1, Plaintiff MARDELLE PETERSEN, and Defendant
16
     STATE OF NEVADA, ex rel. NEVADA DEPARTMENT OF CORRECTIONS by and through
17
     their undersigned counsels of record, hereby stipulate and respectfully request an Order granting
18

19   the Stipulation to extend the deadline for Plaintiff to file an opposition to Defendant’s Motion to

20   Dismiss (ECF No. 9) from June 29, 2020 to July 13, 2020.
21
     //
22
     //
23
     //
24

25

26


           STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION TO DISMISS
           Case 3:20-cv-00201-RCJ-WGC Document 11 Filed 06/26/20 Page 2 of 2



1            The parties request this extension due to counsel for Plaintiff’s congested calendar and
2
     need for additional time to prepare a proper response.
3
     Dated: June 26, 2020.                          Dated: June 26, 2020.
4
     LAW OFFICE OF MARK MAUSERT                     OFFICE OF THE ATTORNEY GENERAL
5

6
                                                    /s/ Kevin Pick
7    /s/ Mark Mausert                               KEVIN A. PICK
     MARK MAUSERT                                   CAMERON P. VANDENBERG
8
     Attorney for Plaintiff                         Attorneys for Defendant
9

10

11

12
             IT IS SO ORDERED.
13

14           DATED this 26th day of June, 2020.
15

16
                                                          __________________________________
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26


          STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO MOTION TO DISMISS
